DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The amendments to Drawings 2, 3, 17 and 32, filed 07/28/2022, have been accepted in overcoming the previous objections.

Specification

The amendments to paragraphs [00012], [00085], [00099], [00142], [00172]-[00176], [00215], [00218], [00233], [00245], [00247] and [00253], filed 07/28/2022, and paragraphs [00034], [00131] and [00179], filed 08/03/2022, have been accepted in overcoming the previous objections.

Claims

The amendments to claims 12, 14 and 15 have been accepted in overcoming the previous objections.
Allowable Subject Matter

Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As recited in the previous Office Action, mailed 04/21/2022:
In the Written Opinion of the International Searching Authority, for application, PCT/US2020/01 7106, containing similar claims as presented in the current application, the Examiner rejected claims 12-19 as being unpatentable over the US patent application publication to Fresolone (US 2012/0216666) in view of the US patent to George (6,841,724). After reviewing the rejection, I do not agree with the interpretation of George and its application in curing the deficiencies of Fresolone. I do agree with the interpretation of Fresolone and the indication of its failure to disclose certain claimed elements, however, George fails to disclose assigning a hue angle of zero degrees as a hue tonic, identifying a first pitch interval angle equal to an angular separation between the pitch class to which the first pitch belongs and the pitch root, or identifying a second hue note separated from the hue tonic by a hue interval angle corresponding to the first pitch interval angle, as claimed.
George teaches rotating a color-coded circle of fifths to place a desired pitch root at zero degrees. However, the colors of George are predetermined or preassigned, and not assigned after the root and angle designation, as currently designated in independent claim 12.
Other references of note are the US patent application publications to Haase (US 2004/0148575), Miki et al. (US 2017/0358284) and Hu (US 2018/0144508), and the US patents to Nakamura (7,504,572) and Sandborn et al. (6,930,235).
However, no references could be found which cure the deficiencies of Fresolone in an obvious manner, or teach or fairly suggest, alone or in combination, all the claimed elements of the present elected claims. Therefore, independent claim 12, and its dependent claims 13-19, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/05/2022